IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 15, 2007
                                No. 06-40326
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MIGUEL ANGEL CHICA-CHACON, also known as Miguel Angel Chacon

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:05-CR-725


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Miguel Angel Chica-Chacon appeals the 57-month sentence imposed
following his guilty plea to illegally reentering the United States following
previous deportation. Chica-Chacon argues that the district court erred in
applying the sentence enhancement under U.S.S.G. § 2L1.2 because his prior
Texas convictions for aggravated assault do not qualify as crimes of violence. In




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-40326

light of our recent decision in United States v. Guillen-Alvarez, 489 F.3d 197,
199-201 (5th Cir. 2007), Chica-Chacon’s argument is unavailing.
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Chica-Chacon
challenges the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony
and aggravated felony convictions as sentencing factors rather than elements of
the offense that must be found by a jury. This court has held that this issue is
“fully foreclosed from further debate.”      United States v. Pineda-Arrellano,
492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-
6202).
      AFFIRMED.




                                         2